Citation Nr: 0926189	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include depression, anxiety, and panic attacks.

2. Entitlement to service connection for Acanthamoeba 
keratitis of the right eye and cataract extraction and 
glaucoma of the left eye.

3. Entitlement to a total disability rating for compensation 
based on individual unemployability.

4. Entitlement to special monthly pension.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2006 and in April 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has identified additional service treatment 
records, private records, and records of the Social Security 
Administration as pertinent to his claims.  Therefore, before 
considering the claims on the merits, additional evidentiary 
development under the duty to assist, 38 C.F.R. § 3.159(1), 
(2), is required.

Accordingly, the case is REMANDED for the following action:

1. Ask the appropriate custodian of 
federal records for the in-patient 
records from the: 

a). U.S. Army Hospital or Clinic 
in Stuttgart, Germany in 1969 or 
1970 for psychiatric treatment; 
and, 

b). U. S. Army General Hospital in 
Frankfurt, Germany in February and 
March 1970 for surgical treatment, 
including a rhinoplasty. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2. Obtain the records of the Social 
Security Administration. 

3. Ask the Veteran to submit or 
authorize VA to obtain on his behalf, 
if the records are not VA records or in 
the custody of a Federal agency, the 
records, pertaining to treatment of 
depression in 1968 while in the Peace 
Corps before service. 

4. Ask the Veteran to submit or 
authorize VA to obtain on his behalf, 
the records of James Haughey, M.D., 
pertaining to treatment of depression, 
beginning in 1985.

5. After the above development is 
completed, determine whether the claims 
need further development under 
38 C.F.R. § 3.159(c)(4), in either 
event, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




